Citation Nr: 0419488	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  97-11 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left eye 
injury.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to March 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied service connection for 
residuals of a left eye injury on the basis that new and 
material evidence had not been submitted which would warrant 
reopening a previously denied final claim.  

In July 1997, the veteran presented testimony before the 
undersigned Member of the Board at a hearing that was held at 
the RO.  In a June 18, 1999, decision, the Board found that 
new and material evidence had been submitted to reopen the 
claim and proceeded to evaluate the claim based on all the 
evidence of record, which resulted in a denial of service 
connection for residuals of a left eye injury on the basis 
that the claim was not well grounded.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  

In a December 2000 order, the Court remanded that portion of 
the Board's June 18, 1999, decision denying the claim on the 
basis that it was not well grounded in light of the Veteran's 
Claims Assistance Act of 2000 (VCAA), which, among other 
things, eliminated the requirement that a claimant submit a 
well-grounded claim.  Accordingly, the claim was remanded to 
the Board for readjudication under the new legislation.  In 
as much as the Board has found that new and material evidence 
has been submitted to reopen the claim, the issue on remand 
from the Court has been recharacterized as entitlement to 
service connection for residuals of a left eye injury.  

In January 2002, the Board remanded the case to the RO for 
further development and for full compliance with the 
provisions of the VCAA.  The directives in the remand having 
been accomplished, to the extent possible, the RO denied the 
claim and the case returned to the Board for appellate 
determination.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no medical opinion, based on examination of the 
veteran and review of the entire record, of a nexus, or link, 
between a currently diagnosed left eye disorder, diagnosed as 
glaucoma and blindness, and the veteran's active military 
service.  


CONCLUSION OF LAW

Residuals of a left eye injury, diagnosed as glaucoma and 
blindness, were not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.326(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

In Pelegrini II, although the Court noted that the statute 
and the regulation provide for pre-initial-AOJ adjudication 
notice, the Court also specifically recognized that, where, 
as in the case currently before the Board, that notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159(b)(1) because an 
initial AOJ adjudication had already occurred.  Instead, the 
veteran has the right on remand to VCAA content-complying 
notice and proper subsequent VA process.  

In the case at hand, the veteran's substantially complete 
application was received in September 1996 and the initial 
adjudication took place in October 1996, both actions having 
taken place a little over four years before enactment of the 
VCAA.  The Board remanded the case to the RO in January 2002 
for full compliance with the notification and development 
provisions of the statute.  By VA letter in October 2002, the 
veteran was notified of the VCAA and advised of the 
development actions required by the statute.  A supplemental 
statement of the case was issued in April 2003, which 
contained the pertinent provisions of the VCAA.  The case was 
then returned to the Board.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Under the circumstances, the Board finds 
that there has been substantial compliance with Pelegrini II 
in that the veteran has received the VCAA content-complying 
notice and there has been proper subsequent VA process.  See 
Pelegrini II, slip op. 10-11.  

Under the facts of this case, the Board finds that the record 
has been fully developed, and it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

In the case at hand, the veteran, in testimony presented at 
his personal hearing and in numerous correspondence, has 
consistently maintained that he was hit in the left eye by a 
mess sergeant while on active duty.  He claims he sustained a 
lacerated lower eyelid cut, which required stitches at the 
dispensary.  The incident allegedly occurred in 1943 at Camp 
Bowie, Brownwood, Texas.  Since his separation from service, 
his left eye has bothered him, although he claims he did not 
seek medical treatment until the 1960's.  In the late 1970's, 
glaucoma was found in the left eye, along with some old 
blood, which the veteran attributes to the in-service left 
eye injury.  

Review of the veteran service medical records shows that he 
was resentful toward discipline and was constantly in 
conflict with his non-commissioned officers (NCO), even 
getting in fights with them because of disobeying orders.  
However, nowhere in these records is there any indication of 
an injury to his left eye or left eyelid.  While hospitalized 
in late 1943, for a disorder not currently under 
consideration, he complained of sore eyes and used eyewash at 
night.  However, no condition was diagnosed nor was any 
underlying pathology found.  Beginning on February 21, 1944, 
and continuing until his separation from service on March 9, 
1944, the veteran was hospitalized for treatment of a 
psychiatric disorder.  During his confinement, on March 8, 
1944, the day before his separation from service, the veteran 
underwent an ophthalmologic examination.  The physician noted 
that the veteran's conjunctiva, lids, anterior chambers, 
aqueous and pupils were normal.  He was noted to have a mixed 
astigmatism in the left eye, and glasses were prescribed.  
Otherwise, his eyes were normal.  There was no indication of 
any scar about the left eye.  

Post-service, the earliest medical records are those of the 
veteran's for various periods from June 1977 to June 1988.  
In June 1977, he was seen for complaints of loss of vision in 
his left eye.  The left eye was diagnosed as having a 
cataract and glaucoma.  In a medical statement dated in 
January 1981, the veteran's non-VA physician related the 
veteran had been a patient since October 1978 and that he has 
uncontrollable glaucoma in the left eye, which was totally 
blind with no chance for recovery of vision in the eye.  A 
May 1988 pathology report notes that a specimen taken from 
the veteran's left eye revealed seborrheic keratosis.  

Pursuant to the Board's January 2002 remand, the veteran was 
scheduled for a VA ophthalmology examination to determine the 
current status of his left eye disorder and to whether it was 
at least as likely as not that the currently diagnosed left 
eye disorder was related to a disease or injury noted in 
service.  Although the veteran was notified of the scheduled 
examination, he chose not to report for it.  In early 2003, 
he was again notified and asked if he would be willing to 
undergo a VA ophthalmology examination; however, he replied 
that, because of his age, he would be unable to report for 
one.  

Also pursuant to the Board's January 2002 remand, an effort 
was made to obtain copies of any available treatment records 
from 1943 pertaining to the veteran that might show treatment 
for his alleged left eye injury.  Unfortunately, and no fault 
of the veteran, any records that might have been available 
from the dispensary at Camp Bowie, Brownwood, Texas, were 
destroyed in the early 1970's fire at the National Personnel 
Records Center.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the veteran's case, he has testified that he was hit in 
and about the left eye with a beer opener by a mess sergeant 
during a beer party.  The veteran maintains that the eye 
itself was not scratched, but he did sustain a laceration on 
his lower eyelid, which required stitches.  Review of his 
service medical records fail to support his contention.  
Rather, the his service medical records no not reflect any 
complaints or findings related to a left eye injury.  That is 
not to say that the alleged incident never happened; it 
merely shows that if the incident happened, it left no more 
than an acute and transitory condition, which completely 
resolved, without residuals, by the time the veteran was 
separated from service.  These records also do not reflect 
any indication of scarring about the left eye.  His 
ophthalmology examination report dated the day prior to his 
separation from service, does not indicate any left eye 
complaints and the findings were that his eyes were normal, 
except for a mixed astigmatism in the left eye.  Further, 
there is no history noted, nor apparently did the veteran 
give any history, while he was undergoing his separation from 
service medical evaluation of having sustained an injury to 
his left eye.  Also, the examining physician never attributed 
the mixed astigmatism in the left eye to any injury.  Rather, 
astigmatism is a refractive error of the eye, which is 
specifically noted as a disease that is not within the 
meaning of applicable legislation pertaining to service 
connection.  See 38 C.F.R. § 3.303(c).  

Although the veteran maintains his left eye bothered him in 
service and for years after service, he did not seek medical 
treatment until the late 1960's.  The earliest medical 
records of any currently diagnosed left eye disorder in late 
1970's, with a history of loosing vision in the left eye, 
beginning in the late 1960's.  An attempt was made by VA to 
obtain a currently examination of the left eye and to obtain 
a medical opinion as to whether there is a nexus, or link, 
between any current left eye findings and the veteran's 
military service.  However, he did not report for a scheduled 
VA examination, nor is he willing to undergo a VA 
ophthalmology examination.  It is unfortunate he feels that 
way because medical findings obtained from such an 
examination might be material to the outcome of the case.  
Under the circumstances, a decision must be made on the 
evidence already of record.  

In the veteran's case, there is no indication of any left eye 
injury, or medical opinion of any residuals of an alleged 
left eye injury, while he was on active duty service.  It was 
not until well over twenty years after his separation from 
active military service that cataract and glaucoma were first 
diagnosed in his left eye.  His treating physician noted in 
early 1981 that the left eye was totally blind, with no 
chance of recovery of vision in the eye.  However, even 
though a disorder is first shown after a veteran's separation 
from service, such disorder may still be service-connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in-service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Although there is competent evidence of a current disability 
(medical diagnosis), there must also be evidence of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus, or link, between 
the in-service injury or disease and the current disability 
(medical evidence).  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b); see also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

In the veteran's case, there is no medical opinion in the 
record of a nexus between the veteran's currently diagnosed 
left eye disorder, glaucoma and blindness, and a disease or 
injury noted while he was on active duty service.  Although 
treated since the late 1970's by non-VA physicians for his 
left eye condition, none of these physicians have offered an 
etiological relationship between his left eye condition and a 
disease or injury noted during the veteran's military 
service.  Without a medical opinion, based on examination of 
the veteran and review of the entire record, of a nexus 
between the veteran's current diagnosed glaucoma and 
blindness, first noted years after the veteran's separation 
from military service, and a disease or injury noted while 
the veteran was on active duty, service connection cannot be 
granted.  

While the veteran may well believe that his current left eye 
disorder is related to his active duty service, the Board 
would like to emphasize that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinion, such as the diagnosis of a disability or an 
opinion as to the etiology of that disability.  In this case, 
the veteran's evidentiary assertions regarding the 
relationship between any current loss of sight in the left 
eye and his military service are found to be inherently 
incredible when viewed in the context of the total record.  
While the veteran may be competent to offer evidence 
regarding symptoms, see Savage v. Gober, 10 Vet. App. 489 
(1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time; hence, 
his contentions in this regard have no probative value.  An 
appropriate medical expert must identify such a relationship, 
which involves a medical diagnosis (and nexus to service).  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  A claim must be 
supported by evidence and sound medical principles, not just 
assertions.  See Tirpak, 2 Vet. App at 611.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for residuals of an injury to 
the left eye.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  


ORDER

Service connection for residuals of a left eye injury is 
denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



